Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:20-cv-61023-RAR

  MATTHEW BUCKLEY and
  TOP GUN OPTIONS, LLC,

         Plaintiffs,

         v.

  EMMETT MOORE and
  TRADINGSCHOOLS.ORG,

     Defendants.
  ————————————————/

   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS

         Plaintiffs MATTHEW BUCKLEY (“Buckley”) and TOP GUN OPTIONS, LLC, (“Top
  Gun” and collectively “Plaintiffs”), by and through undersigned counsel, hereby file their
  Response to Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) [ECF No. 48], stating as
  follows:
                                         INTRODUCTION
         Defendants Emmett Moore (“Moore”) and Tradingschools.org (“Trading Schools” and
  collectively, “Defendants”) engaged in a course of conduct designed to damage and harm
  Plaintiffs’ professional reputations as a successful entrepreneur and web-based paper trading
  educational platform through the publication of false statements in an article on Defendants’
  website (“TS.org”). The Defendants’ false statements give rise to claims for (1) a violation of
  Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”), (2) tortious interference with
  prospective economic advantage, (3) defamation per se, and (4) product disparagement and trade
  libel. Plaintiffs’ Second Amended Complaint (the “Complaint”) properly and sufficiently alleges
  these claims, and as such, this Court must deny Defendants’ Motion.
                       FACTUAL AND PROCEDURAL BACKGROUND
         Buckley is a decorated Navy fighter pilot who founded Top Gun, an options-trading
  educational business, after he left the military. Compl. [ECF No. 31] ¶¶ 23-25. Through Top Gun,
  Buckley teaches options trading to traders of all experience levels. Id. ¶ 26. Moore founded TS.org

                                                  1
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 2 of 18




  in 2013, through which he purportedly publishes blogs and reviews about investment products. Id.
  ¶¶ 47-49. Specifically, TS.org claims its contributors “dig up dirt and relentlessly search for the
  truth.” Id. ¶ 50.
          In reality, Defendants use deceptive tactics and TS.org as a means by which to extort
  money from investment school operators under the threat of publishing false and damaging
  articles. Id. ¶ 85. If businesses fail to pay, Defendants then attempt to “cash-in” after publication
  of the defamatory articles. Defendants then utilize a five-star rating system to drive visitor traffic
  to investment websites for which they receive affiliate payments. Compl. ¶ 62. Whether businesses
  pay up front, pay to have their review removed, or Defendants successfully steer these businesses’
  would-be customers to competing affiliate products, the strategies result in a financial win for
  Defendants.
          The Defendants employed such tactics against the Plaintiffs. Prior to publishing content
  about Buckley, Moore contacted him through a series of emails under aliases that masked Moore’s
  identity. Compl. ¶¶ 64-68. Eventually, Moore contacted Buckley stating that he intended to write
  an article about the Plaintiffs and demanded that Buckley pay him $1,800.00 in exchange for not
  writing the article. Id. ¶¶ 69-73. Moore warned Buckley that TS.org would “nail” Plaintiffs if they
  failed to pay. Id. ¶ 73. Buckley refused, and, on June 8, 2017, Defendants wrote and published a
  “review” of Top Gun (“TGA”) containing numerous false statements. Id. ¶¶ 73, 77, 78.
          Following publication of the TGA, Moore continued to post false and defamatory content
  in the form of comments on the same webpage as the TGA using both his own name and, as before,
  alias accounts. Compl. ¶¶ 135-69, 208, 212-14, 285-91, 304. The Plaintiffs sent correspondence
  through their agents demanding that the Defendants remove the TGA and false statements. Id. ¶¶
  220-222, 228, 231. The Defendants failed to do so. In fact, the Defendants never responded.
  Compl. ¶¶ 223, 225, 227, 229, 232. On May 22, 2020, Plaintiffs filed their Complaint against
  Defendants [ECF No. 1] and since have filed their four-count Second Amended Complaint [ECF
  No. 46]. On December 7, 2020, Defendants filed their Motion to Dismiss (“Defs’ Motion”) [ECF
  No. 48], to which Plaintiffs now respond.
                                              STANDARD
          In ruling on a Rule 12(b)(6) motion to dismiss, the Court must determine if the complaint
  contains sufficient factual allegations, accepted as true, to state a claim for relief that is plausible
  on its face. Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1964 (2007). The inquiry is limited to

                                                     2
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 3 of 18




  whether the plaintiff has stated a cognizable claim, not whether the plaintiff will prevail on the
  merits. Scheuer v. Rhodes, 416 U.S. 232, 236, 94 (1974). “A well-pleaded complaint may proceed
  even if it appears ‘that a recovery is very remote and unlikely.’” Bell Atl. Corp., 127 S. Ct. at 1964
  (citing Scheuer, 416 U.S. at 94). Courts will grant a motion to dismiss only if it appears beyond a
  doubt that the plaintiff can prove no set of facts that would entitle it to relief. Hishon v. King &
  Spalding, 467 U.S. 69, 73 (1984).
                                             ARGUMENT
         Because each of the Defendants’ arguments fail to overcome the Plaintiffs’ well-plead
  claims, the Court should deny Defendants’ Motion and rule in Plaintiffs’ favor.
  I.     Plaintiffs State a Claim for Defamation Per Se
         The Plaintiffs sufficiently plead a claim for defamation per se. In an effort to overcome
  this, the Defendants argue that (1) Plaintiffs did not send a pre-suit notification required by Fla.
  Stat. § 770.01; (2) the statute of limitations (“SOL”) bars claims regarding the TGA and comments
  published prior to May 22, 2018; and (3) comments published after May 22, 2018, constitute
  opinion, rhetorical hyperbole, or both. These arguments fail.
         a. Pre-Suit Notice Under Florida Statute Section 770.01
         The Defendants explicitly instruct potential litigants not to contact them absent a court
  order and claim that they are non-media defendants for the purposes of the statute. They should
  not, therefore, enjoy the benefit of a required pre-suit notification under Florida Statute § 770.01.
  This language notwithstanding, Plaintiffs sent pre-suit notice on multiple occasions. Id. ¶¶ 220-32.
           i. The Defendants Waived Pre-Suit Notice
         To begin with, the Defendants explicitly waive any notice requirement. Specifically,
  Defendants state in the TS.org Terms of Service that, “unless you have obtained a valid court order
  proving that something in a post is false, please do NOT ask us to remove content on the grounds
  that it is false…[w]e are not the truth police and will not remove content just because someone has
  made an unverified claim that a post is false” (“No Contact Request”). Compl. ¶ 218. Through
  their No Contact Request, Defendants expressly waive pre-suit notification. Id. Obviously, for any
  plaintiff to obtain “a valid court order proving that something in a post is false,” they would need
  to first file suit against Defendants. Id. Consequently, Defendants not only waive pre-suit notice
  but actually invite litigation. Id. To be sure, this diverges from the spirit and purpose of pre-suit



                                                    3
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 4 of 18




  notification to encourage resolution of disputes prior to litigation. See Tobinick v. Novella, No.
  9:14-CV-80781, 2015 U.S. Dist. LEXIS 31884, at *25 (S.D. Fla. Mar. 16, 2015).
         Although no Florida court has addressed waiver in the context of pre-suit notice pursuant
  to § 770.01, Florida courts have addressed waiver of pre-suit notice required by Fla. Stat. § 766.106
  in the context of medical malpractice claims. Courts have held the requirement waived where, as
  here, there was a clear implication that notice would be unnecessary. Meridian Pain &
  Diagnostics, Inc. v. Greber, 197 So. 3d 153, 156 (Fla. 3d DCA 2016) (affirming trial court’s
  determination that Petitioners waived pre-suit notice and investigation where their correspondence
  “clearly implied that pre-suit notice and investigation would be unnecessary”).
         Not surprisingly, Defendants fail to address their waiver of notice. See generally, Defs’
  Mot. In short, Defendants should not be permitted to instruct parties to forgo pre-suit notices and
  then raise 770.01 as a defense later. Thus, this Court should hold the waiver against them.
          ii. The Defendants are not “Media Defendants”
         More broadly, the § 770.01 pre-suit notice requirement applies only to media defendants.
  Comins v. VanVoorhis, 135 So. 3d 545, 549 (Fla. 5th DCA 2014). “In defining the term ‘media
  defendant,’ courts have considered whether the defendant engages in the traditional function of
  the news media, which is to initiate uninhibited, robust, and wide-open debate on public issues.”
  Tobinick, 2015 U.S. Dist. LEXIS 31884, at *27 (quotations omitted). A court considers a
  defendant’s publication an “other medium” entitled to pre-suit notice only if the court determines
  it is “operated to further the free dissemination of information or disinterested and neutral
  commentary or editorializing as to matters of public interest.” Comins, 135 So. 3d at 559 (“We are
  not prepared to say that all blogs and all bloggers would qualify for the protection of section
  770.01”); see also Mazur v. Baraya, 275 So. 3d 812, 817 (Fla. 2d DCA 2019); Mancini v.
  Personalized Air Conditioning & Heating, 702 So. 2d 1376, 1380 (Fla. 4th DCA 1997) (non-media
  defendants are “third parties [] not engaged in the dissemination of news and information”).
         Despite Defendants’ claims on TS.org, they do not author and publish “honest reviews
  about all sorts of investment products.” Compl. ¶¶ 55-59. Instead, Defendants write fake reviews
  and subsequently demand money from businesses under threat of publication. Id. ¶¶ 63, 69-85.
  And in fact, as described above, Moore contacted Buckley in 2017 and demanded $1,800.00. Id.
  ¶¶ 69-73. Under Florida law, Moore’s demand amounted to criminal extortion. See Fla. Stat. §
  836.05 (whoever “verbally or by a written or printed communication…maliciously threatens an

                                                   4
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 5 of 18




  injury to the…reputation of another…with intent thereby to extort money…”). Consequently,
  Defendants do not qualify as an “other medium” entitled to § 770.01 protection. See id.
          Based on the foregoing, the Court can determine as a matter of law that Defendants do not
  constitute an “other medium” entitled to pre-suit notification under § 770.01. At the very
  minimum, the Compliant contains sufficient factual allegations about the Defendants’ conduct and
  motives to create a question of fact to survive a determination against the Plaintiffs on this issue.
          iii. Plaintiffs Sent Pre-Suit Notice
          Despite the foregoing and contrary to Defendants’ assertions, Plaintiffs in fact complied
  with §770.01 when they sent pre-suit notice on five separate occasions. Between February 22,
  2019 and September 24, 2019, Plaintiffs sent Defendants four separate emails that (1) identified
  the url for the TGA; (2) represented that the article contained “slanderous, defamatory material”
  about Plaintiffs; (3) demanded the removal of the TGA; and, (4) explained that Plaintiffs intended
  to file a lawsuit absent removal. Compl. ¶¶ 220, 222, 224, 226, 228; see generally Compl. Ex. A.
  On February 26, 2020, Plaintiffs, through prior counsel, sent a demand letter to Defendants that
  (1) identified the article’s url; (2) represented the article contained inaccurate information designed
  to maliciously harm Plaintiffs; (3) argued the article to be provably false; (4) demanded removal;
  (5) explained Plaintiffs intended to file a lawsuit absent removal; and, (6) stated Defendants had
  10 days in which to comply. Compl. ¶¶ 230-31; see generally Compl. Ex. A. Clearly, the Plaintiffs
  sent pre-suit notice.
          In their Motion, Defendants disagree and rely on Tobinick in which the plaintiff never sent
  notice to the defendants prior to filing suit. 2015 U.S. Dist. LEXIS 31884, at *11-12. Rather, the
  plaintiff sent notice after the plaintiff filed suit. Id. Consequently, Tobinick is distinguishable. Id.;
  see generally Compl., Ex. A. To the extent that Defendants argue the notices did not suffice
  because they did not specify the particular statements alleged to be false and defamatory (Defs’
  Mot., p. 6), Plaintiffs complained of the entire TGA given approximately seventy-five percent
  (75%) of the TGA contains (1) verifiably false statements about the Plaintiffs; (2) offensive
  characterizations of Buckley such as likening him to something Donald Trump would produce
  while sitting on a commode; (3) comparisons of Buckley’s trading skills to those of Moore’s dog-
  walking niece; and, (4) unverifiable conversations between Moore and Buckley’s alleged former
  customers. Id. ¶ 235. As such, and based on the Defendants’ extortive intent, Plaintiffs identified



                                                     5
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 6 of 18




  and requested for removal the entire TGA in its entirety. 1 Id. ¶¶ 233, 236-39. Thus, Plaintiffs
  notices satisfy §770.01.
         Based on the foregoing, this Court must conclude that Defendants do not enjoy pre-suit
  notice under § 770.01 based on waiver and the nature of their conduct and publication.
  Alternatively, should the Court disagree, the Court certainly must determine that Plaintiffs
  sufficiently sent notice to satisfy § 770.01.
         b. Plaintiffs’ Defamation Per Se Claim Is Within the Statute of Limitations
         The statute of limitations does not bar the Plaintiffs’ defamation claim against Defendants.
  Section 770.07 of the Florida Annotated Statutes states that a “cause of action for damages founded
  upon a single publication…shall be deemed to have accrued at the time of the first publication….”
  Fla. Stat. § 770.07. However, the statute of limitations can be reset when a defendant republishes
  content. While Florida courts have been mainly silent on the application of the republication
  doctrine to online content, other courts addressing this elsewhere have found republication that
  resets the statute of limitations. Indeed, the Sixth Circuit has held that “[n]otwithstanding the single
  publication rule, the statute of limitations resets where the speaker republishes the defamatory
  statement.” Clark v. Viacom Int'l, Inc., 617 F. App’x 495, 504 (6th Cir. 2015) (relying on Firth v.
  State, 98 N.Y.2d 365, 370 (2002)). In Larue v. Brown, the court held that republication occurred
  when the author of an online article responded to reader comments by re-urging the truth of the
  article and posting additional substantive information. 235 Ariz. 440, 446 (Ct. App. 2014).
  Notably, the Larue court found determinative that, “[t]he comments were displayed directly
  beneath the original articles, thereby implying they were supplements to the original articles…[and
  in] addition, the submission dates of the new comments reflect the date the comments were
  added…again implying they were updating the original articles.” Id.
         Here, the facts substantially reflect those in Larue. Defendants did not limit publication of
  the TGA to a single post. Rather, Defendants engaged in affirmative behavior to reach new
  audiences by consistently adding comments to the TGA that contained substantive information
  about Plaintiffs. Compl. ¶¶ 135-69, 208, 212-14, 285-91, 304; see Larue, 235 Ariz. at 446 (holding
  that “Defendants republished the defamatory statements originally posted…by replying to readers’
  comments”). Indeed, Defendants used comments to both repeat prior material and publish

  1
    The circumstances here do not constitute a situation where a single line or two contain inaccurate
  information.

                                                     6
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 7 of 18




  additional defamatory content about the Plaintiffs. Compl. ¶¶ 135-69, 208, 212-14, 285-91, 304.
  Through aliases (Moore openly admits to using alias emails in the TGA, Id. ¶ 67) and using
  Moore’s own name, Defendants’ comments re-urge the gist of the TGA that Buckley is
  unprofessional, incompetent, and the Plaintiffs run a scam. Id. These comments are situated
  directly beneath the TGA itself, similar to Larue. Larue, 235 Ariz. at 446. The publication of these
  additional comments constituted republication and reset the statute of limitations. See Clark, 617
  F. App’x at 504.
         The foregoing comports with a modern understanding and application of the republication
  rule in today’s online context. Indeed, consider the Sixth Circuit’s analysis in Clark:
     The general rationale behind the rule is that if the speaker affirmatively says the same
     thing again at a later time to a new audience, then he has intended to engender
     additional reputational harm to the plaintiff. In the traditional print context, the critical
     consideration is not whether the substance of the statement has changed. Instead, the
     key factor is whether the speaker ‘intended to and does reach a new [audience].’ Thus,
     a…new edition of a book—even if substantively identical to the initial iteration…such
     as a paperback edition of a previously published book…generally will reset the
     limitations period, because each is produced to garner an audience that the preexisting
     dissemination of the statement could not reach.

  Clark at 504-05 (supporting citations omitted). Defendants’ conduct here is analogous to
  publishers reprinting books in paperback seeking to capture new audiences with subsequent
  printings (presumably people unwilling or unable to purchase a more expensive hardback).
         Compare Larue with the distinguishable Ninth Circuit case of Yeager v. Bowlin upon which
  Defendants rely. 693 F.3d 1076, 1082 (9th Cir. 2012). The plaintiff in Yeager attempted to argue
  that republication occurred each time a website added or revised content, even if the new content
  did not reference or depict the Plaintiff. Id. In other words, if a website simply updated their
  homepage or changed the layout of a sidebar, those actions would result in republication. Unlike
  Yeager, here, as in Larue, the Defendants posted comments about the Plaintiffs to the original
  publication, which re-urged defamatory material in the TGA and added additional false content.
  Compl. ¶¶ 135-69, 208, 212-14, 285-91, 304; Larue, 235 Ariz. at 446. While otherwise
  distinguishable, even the court in Yeager held that a republication occurs when “the statement
  itself is substantively altered or added to, or the website is directed to a new audience.” Yeager,
  693 F.3d at 1082.




                                                    7
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 8 of 18




         Based on the foregoing, republication of the article occurred with each new comment by
  Moore (using his own name or an alias) to the TGA. Moore published his most recent comment
  prior to the filing of this lawsuit on January 29, 2019. Compl. ¶ 210. Thus, Plaintiffs filed suit well
  within the two-year SOL for defamation. Fla. Stat. § 95.11(4)(g).
         c. Defendants’ Statements Are Neither Protected Opinion Nor Rhetorical Hyperbole
         Defendants do not address whether statements made prior to May 22, 2018 are defamatory
  per se. Defs’ Mot., pp. 7-11. Therefore, for purposes of this motion, any such arguments are waived
  and Plaintiff’s claims based on those statements should survive Defendants’ Motion. Thus, for the
  purposes of this section, Plaintiffs only address those statements made before May 22, 2018 where
  they give context to other statements made within the TGA and its comments. Should the Court
  determine statements made prior to May 22, 2018 need to be addressed, Plaintiffs reserve the right
  to do so.
         “Whether [a] statement is one of fact or opinion and…susceptible to defamatory
  interpretation are questions of law for the court.” Turner v. Wells, 879 F.3d 1254, 1262-63 (11th
  Cir. 2018) (relying on Keller v. Miami Herald Pub. Co., 778 F.2d 711, 714-15 (11th Cir. 1985)).
  A defendant “publishes a ‘pure opinion’ when the defendant makes a comment or opinion based
  on facts which are set forth in the publication or which are otherwise known or available to the
  reader or listener as a member of the public.” Turner, 879 F.3d at 1262 (relying on From v.
  Tallahassee Democrat, Inc., 400 So. 2d 52, 57 (Fla. 1st DCA 1981)). Conversely, mixed opinion
  involves statements that are based upon facts that are “neither stated in the publication nor assumed
  to exist by a party exposed to the communication.” Folta v. N.Y. Times Co., No. 1:17cv246, 2019
  U.S. Dist. LEXIS 34533, at *31 (N.D. Fla. Feb. 27, 2019) (quoting Fla. Med. Ctr., Inc. v. New
  York Post Co., 568 So. 2d 454, 457 (Fla. 4th DCA 1990)). For statements to be rhetorical
  hyperbole, the statement must be so unbelievable, on its face or in its wider context, that no
  reasonable reader could believe it was true. Seropian v. Forman, 652 So. 2d 490, 491-93 (Fla. 4th
  DCA 1995).
         The gist or sting of the TGA is an effort to harm Plaintiffs by destroying their reputation
  through accusations of criminal conduct, dishonesty, fraud, and misrepresentations as to Plaintiffs’
  business model. Compl. ¶ 132. In Carroll v. TheStreet.com, Inc., the court held that as a matter of
  law, “statements labeling [the plaintiff] a ‘convicted felon,’ ‘con artist,’ and ‘troubling
  character’…[were] injurious on their face and require[d] no extrinsic evidence to establish their

                                                    8
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 9 of 18




  defamatory meaning…[t]herefore the statements [were] defamatory per se.” No. 11-CV-81173,
  2014 U.S. Dist. LEXIS 156499, at *45 (S.D. Fla. July 7, 2014).
          Here, for example, Defendants falsely accuse the Plaintiffs of engaging in criminal activity.
  Compl. ¶ 293. Florida case law is clear that accusations of criminal conduct are not opinion and
  are defamatory per se. Carroll, 2014 U.S. Dist. LEXIS 156499, at *45. Therefore, these statements
  are not opinion and the claim as to these statements should not be dismissed.
          The statements in question (those made after May 22, 2018) all reflect the same thrust or
  gist as “con artist” and “troubling character,” especially when understood within the context of the
  TGA and its comments. See Folta, 2019 U.S. Dist. LEXIS 34533, at *28 (“In determining the
  availability of a defamatory meaning for a given statement, a court considers the statement in the
  context of the publication as a whole…[a] court must consider a publication in its totality”) (relying
  on Byrd v. Hustler Magazine, Inc., 433 So. 2d 593, 595 (Fla. 4th DCA 1983). A comment by
  “Mark” made on September 25, 2017, falsely stated Buckley was a “con man.” 2 Compl. ¶ 293.
  Mark followed this with a comment on December 25, 2017, in which he again falsely equated
  Buckley to “many con men.” Id. ¶ 294. Mark then published a comment on May 23, 2018, in which
  he stated, “Buckley will ride this con into the dirt.” Contrary to Defendants’ argument, when his
  statement is read in its entirety, and together with his previous comments, Mark clearly makes a
  factual assertion that Buckley is a “con man” and his business, Top Gun Options, is a “con” (or
  the vehicle for Buckley’s con). Defs’ Mot., p. 8. 3 The term “con man” and “con artist” (held to be
  defamatory per se in Carroll) are interchangeable and a “con” is the ruse or swindle or confidence
  game a “con man” perpetrates on another. Carroll, 2014 U.S. Dist. LEXIS 156499, at *45. Read
  together with his other comments and the tenor of the TGA, it is clear Mark falsely claims Buckley
  is not providing a valuable trading education in exchange for subscription fees, but is instead
  defrauding people of their money. See Fun Spot of Fla., Inc. v. Magical Midway of Cent. Fla.,



  2 All
     of the anonymous comments by Mark, Jim, Sam, and Olio were actually made by Defendants.
  Compl. ¶¶ 172, 177, 183, 188, 193, 202, 210.
  3
    Defendants attempt to compare Mark’s comments to the letter at issue in Colodny v. Iverson, but
  the cases are distinguishable. 936 F. Supp. 917 (M.D. Fla. 1996); Defs’ Mot., p. 8. In Colodny the
  defendant had a cautionary modifier in his statement, the facts behind his statement were publicly
  available, and his complaints were leveled at the judicial system, not the plaintiff individually.
  Colodny, 936 F. Supp. at 923-24.

                                                    9
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 10 of 18




   Ltd., 242 F. Supp. 2d 1183, 1197 (M.D. Fla. 2002) (holding a false statement which suggests that
   someone has committed a dishonest or illegal act is per se actionable).
          In another comment posted on February 15, 2020, “Jim” stated he “1000% incontrovertibly
   agree[d] with the scammer comments here.” Compl. ¶¶ 196, 298. Similarly, “Sam” posted a
   comment on September 7, 2019, that falsely stated “Top Gun options is a sham.” Id. ¶¶ 186, 296.
   Yet another comment posted by “Olio” on October 12, 2018, advised Plaintiffs’ potential
   customers to “buyer beware.” Id. ¶¶ 191, 297. As argued above, read within the context of the
   TGA and the surrounding comments, Jim’s use of the word “scammer,” Sam’s use of the word
   “sham,” and Olio’s warning for buyers to beware clearly imputed that Plaintiffs were tricking or
   deluding subscribers out of their money. See Fun Spot of Fla., Inc., 242 F. Supp. 2d at 1197. Jim,
   Sam, and Olio, like Mark, went beyond reviewing the Top Gun Options product, and instead
   inferred that Plaintiffs engaged in affirmative behavior to mislead subscribers and take their
   money. Compl. ¶¶ 172, 177, 183, 188, 193, 202, 210. In fact, Jim’s use of the phrase “1000%
   incontrovertibly agree” emphasizes his assertion that Plaintiffs, for a fact, operate a scam and the
   evidence is incontrovertible. Id. ¶ 196. “Scammer,” “Sham,” and buyer beware,” like “con man,”
   all belong to the same category of words as “con artist” and “troubling character” the court in
   Carroll held to be defamatory per se. Carroll, 2014 U.S. Dist. LEXIS 156499, at *45; see also
   Fun Spot of Fla., Inc., 242 F. Supp. 2d at 1197.
          Based on the foregoing and accepting Plaintiffs’ well-pleaded allegations as true, this Court
   must deny Defendants’ Motion as: (1) Plaintiffs properly served Defendants pre-suit notification,
   though they were not entitled to such notification; (2) Plaintiffs’ defamation and trade libel claims
   are not time barred; and (3) those statements made on or after May 22, 2018, are not protected
   opinion and are defamatory per se.
   II.    Defendants Are Not Immune Under the Communications Decency Act
          The Defendants do not benefit from the Communications Decency Act, 47 U.S.C. § 230
   (“Section 230”). The Defendants author and publish content at their site. Clearly, they do not
   benefit from Section 230 as to their own content. See Whitney Info. Network, Inc. v. Xcentric
   Ventures, Ltd. Liab. Co., 199 F. App’x 738, 744 (11th Cir. 2006) (stating that defendants were not
   entitled to Section 230 immunity when plaintiff alleged defendants created and developed
   defamatory content on defendants’ website) (relying on Hy Cite Corp. v. Badbusinessbureau, 418
   F. Supp. 2d 1142, 1147-48 (D. Ariz. 2005)).

                                                      10
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 11 of 18




          Arguably, the Defendants contend that Section 230 applies to comments authored and
   posted to the TGA by third parties. Here, Plaintiffs allege that Moore authored comments under
   his own name and through alias accounts for Mark, Sam, Olio, and Jim. Compl. ¶¶ 172, 177, 183,
   188, 193, 202, 210. As the Defendants acknowledge, these allegations “must be taken as true for
   purposes of Defendants’ 12(b)(6) motion.” Defs’ Mot., p. 7. Thus, at least at this stage, Section
   230 would not apply. Whitney Info. Network, Inc., 199 F. App'x at 744.
          Even for actual third-party comments posted in response to the Defendants’ content,
   Section 230 should not apply. See Fla. Abolitionist v. Backpage.com, LLC, No. 6:17-cv-218-Orl-
   28TBS, 2018 U.S. Dist. LEXIS 55560, at *10 (M.D. Fla. Mar. 31, 2018) (holding that ruling on
   a motion to dismiss based on Section 230 immunity was improper where plaintiffs had alleged
   “facts suggesting that Defendants materially contributed” to the defamatory content). Clearly,
   Defendants constitute “publisher[s] or speaker[s]” for which Section 230 provides no protection.
   See 47 U.S.C. Sec. 230(c)(1). As such, Plaintiffs’ claims unquestionably survive a Section 230
   analysis.
   III.   Plaintiffs Properly Plead Their Claim Under FDUTPA
          Defendants attempt a flawed three-pronged attack on Plaintiffs’ FDUTPA claim (Fla. Stat.
   § 501.201, et. seq.): (1) Plaintiffs did not allege a consumer injury; (2) Plaintiffs did not plead
   actual damages; and (3) Plaintiffs did not plead factual allegations that Defendants’ conduct
   occurred within Florida.
          a. The Plaintiffs Alleged a Consumer Injury
          The Florida legislature in 2001 amended FDUTPA to substitute the term “person” for
   “consumer” as to who has standing to bring a FDUTPA claim. Florida state courts have uniformly
   held that due to this amendment claimants need not be a consumer to bring a FDUTPA claim.
   Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty., Inc., 169 So. 3d 164, 169
   (Fla. 4th DCA. 2015); Bailey v. St. Louis, 196 So. 3d 375, 383 (Fla. 2d DCA 2016); Off Lease
   Only v. LeJeune Auto Wholesale, 187 So. 3d 868, 870 (Fla. 3d DCA 2016). Federal district courts
   interpreting state law “are bound to follow any decision of the state’s intermediate appellate courts”
   when a state supreme court has not ruled on an issue. See CWELT-2008 Series 1045 LLC v. PHH
   Corp., No. 1:20-cv-20334, 2020 U.S. Dist. LEXIS 91899, at *14 (S.D. Fla. May 27, 2020)
   (discussing the court’s ruling in Caribbean and subsequent state cases). Here, Plaintiffs allege a



                                                    11
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 12 of 18




   pattern of deceptive and unfair practices by Defendants that mislead reasonable consumers and
   ultimately caused Plaintiffs’ actual damages. See generally Compl.
          Defendants operate a website in which Moore threatened to publish damaging articles
   (likely replete with false and defamatory information as in the instant case) unless Plaintiffs paid
   a sum of money. Compl. ¶ 64-77; see also Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339,
   1348 (S.D. Fla. 2009) (“an unfair practice is one that offends established public policy and is
   immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers”). When the
   threat failed, as noted above, Defendants then published an article on their website containing false
   content about the Plaintiffs. Compl. ¶¶ 78-134. Meanwhile, Defendants publicly state that they
   “dig up the dirt and relentlessly search for the truth,” and maintain the “entire site runs on income
   from…advertising…[w]e won’t write fake reviews…hoping to make a quick affiliate
   commission.” Compl. ¶¶ 50-51. Moreover, Defendants steer business towards paid affiliates. Id. ¶
   62. One example, “Best Stock Strategy with David Jaffee” (“BSS”), charges twice the rate of Top
   Gun Options. As a result of Defendants’ fake reviews—both about Top Gun and other businesses,
   some costing no more than a few hundred dollars—visitors to Defendants’ website were misled
   into buying more expensive products, and thus a consumer injury clearly occurred. See Kertesz,
   635 F. Supp. 2d at 1348 (a “deceptive practice is one that is likely to mislead”).
          b. Plaintiffs Alleged Actual Damages
          Defendants’ second argument likewise fails as Plaintiffs properly plead actual damages. In
   their SAC, Plaintiffs twice state that because of Defendants’ conduct, Plaintiffs expended money
   on reputation management services. Compl. ¶¶ 240, 266. Defendants incorrectly argue Plaintiffs
   identified Business Image Lift, LLC (“BIL”), as the reputation management service in question.
   Thus, Plaintiffs will not address Defendants’ BIL arguments, aside from the proposition
   “‘reputation repair’ is inseparable and derivative from loss of reputation, and therefore per se
   consequential damages of alleged reputational harm.” Defs’ Mot., p. 15. For this argument,
   Defendants rely on BPI Sports, LLC v. Labdoor, Inc., No. 15-62212, 2016 U.S. Dist. LEXIS 23033
   (S.D. Fla. Feb. 25, 2016). The instant case is distinguishable, as the plaintiff in BPI Sports merely
   plead “harm to the goodwill and reputation of BPI,” and the court noted, “[t]he harm allegedly
   incurred relates to BPI’s purportedly lost profits and business.” BPI Sports, 2016 U.S. Dist. LEXIS
   23033 at *4, 17. Here, Plaintiffs spent money on reputation services to combat the negative effects
   of Defendants’ conduct on Top Gun’s product prices. Compl. ¶¶ 240, 266.

                                                    12
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 13 of 18




          Defendants also argue past lost profits (as alleged by the Plaintiffs) are not actual damages
   recoverable under FDUTPA. Defs’ Mot., p. 14-15. However, the Florida Supreme Court has yet
   to decide what types of actual damages are available to a non-consumer business after 2001 (when
   the legislature amended FDUTPA from “consumer” to “person” and gave businesses standing to
   sue). See Bailey v. St. Louis, 196 So. 3d 375, 382-83 (Fla. 2d DCA 2016). Federal courts in Florida
   have found that past lost profits constitute actual damages under FDUTPA. See; ADT LLC v.
   Alarm Prot. Tech. Fla., LLC, No. 12-80898-CIV, 2013 U.S. Dist. LEXIS 190106, at *17-18 (S.D.
   Fla. Apr. 18, 2013) (holding that the consumer-case measure of damages is meaningless in the
   context of a competitor’s claim, with actual damages being “actual lost profits”)Factory Direct
   Tires, Inc. v. Cooper Tire & Rubber Co., No. 3:11-cv-255-RV/EMT, 2011 U.S. Dist. LEXIS
   159599 at *21 (N.D. Fla. Oct. 24, 2011) (opining that lost profits already suffered constituted
   recoverable actual damages under FDUTPA); Glob. Tech LED, Ltd. Liab. Co. v. HiLumz Int'l
   Corp., No. 2:15-cv-553-FtM-29CM, 2017 U.S. Dist. LEXIS 20512, at *24-25 (M.D. Fla. Feb. 14,
   2017) (“[p]ast lost profits, in turn, appear to be a proper form of ‘actual’ damages).
          Defendants cite to cases predominantly relying on Diversified Mgmt. Sols., Inc. v. Control
   Sys. Research, which held lost profits were consequential damages. No. 15-81062-CIV, 2016 U.S.
   Dist. LEXIS 189771 (S.D. Fla. May 13, 2016). The court in Diversified relied solely on a
   “difference in market value” measure of actual damages, which does not account for the post
   FDUTPA 2001 amendment that introduced a new class of plaintiffs—businesses/competitors.
   Moreover, Diversified relied on the inapposite Rollins, Inc. v. Butland, which dealt with a class
   certification review, consumer plaintiffs (not businesses) did not seek to recover lost profits, and
   the court did not discuss the 2001 FDUTPA amendment nor actual damages in the non-consumer
   context. See generally Diversified 2016 U.S. Dist. LEXIS 189771 (discussing Rollins, Inc. v.
   Butland, 951 So. 2d 860, 869-73 (Fla. 2d DCA 2006)).
          As such, this Court should follow the line of Florida cases since the 2001 amendment that
   properly interpret the legislature’s intent to add businesses as well as claims for past lost profits.
   Based on the foregoing, it is clear that FDUTPA allows for the recovery of past lost profits as well
   as reputation management services, both representing actual damages to Plaintiffs.




                                                    13
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 14 of 18




          d. Defendants’ Violations Occurred Within The State Of Florida
          Finally, Defendants’ deceptive conduct occurred in the state of Florida and thus they are
   subject to Plaintiffs’ claim under FDUTPA. Defendants, in a scheme to extract money from
   Plaintiffs, published a fake review of Top Gun on TS.org. Compl. ¶¶ 69-73, 77-78. Simultaneously,
   as detailed above, Defendants (1) represented to readers (at least some of whom were in Florida)
   that the information in the TGA resulted from investigation and a search for the truth, and (2)
   directed those Florida-based readers through affiliate links to more expensive products.
          Defendants rely on the distinguishable case of Five for Entm’t S.A. v. Rodriguez, where the
   defendants, a reggaeton performer and his record label, published a one-time press release that
   contained false statements about the plaintiffs. 877 F. Supp. 2d 1321, 1327, 1330 (S.D. Fla. 2012).
   In that case, the Court found that the complaint did not adequately allege the location of the
   conduct, and allowed the plaintiff to replead its complaint. Here, the facts as pled do show the
   location of conduct and are most similar to those in Execu-Tech Business Systems, Inc. v. New Oji
   Paper Co., where a foreign company conspired to fix prices on paper sold throughout the United
   States. 752 So. 2d 582, 585 (Fla. 2000). In Execu-Tech, the court focused on the nexus between
   the forum state, the foreign company, and the inflated price paid by Florida residents due to the
   defendant’s wrongdoing. Id.
          In the instant case, while Defendants are in California, they directed the TGA, at least in
   part, to Florida, where Plaintiffs are located. Compl. ¶¶ 11-14. In addition, Plaintiffs have alleged
   that readers who were misled by the deceptive blog were located in Florida and/or were
   considering using Plaintiffs, who are located in Florida. Compl. ¶¶ 15-16; see Internet Solutions
   Corp. v. Marshall, 39 So. 3d 1201, 1214-1216 (Fla. 2010) (“[a] nonresident defendant commits
   the tortious act of defamation in Florida for purposes of Florida's long-arm statute when the
   nonresident makes allegedly defamatory statements about a Florida resident by posting those
   statements on a website, provided that the website posts containing the statements are accessible
   in Florida and accessed in Florida”); see also Tobinick, 2015 U.S. Dist. LEXIS 31884, at *7
   (finding Calder satisfied where an “intentional tort [is] aimed at a specific individual in the forum
   whose effects were suffered in the forum”). As in Internet Solutions, the violation here “occurred”
   in Florida when Florida consumers opened the TS.org webpage hosting the TGA and were misled
   by its contents. Compl. ¶¶ 79-80, 250, 265. As such, for the purposes of FDUTPA, the Defendants’
   acts occurred in the state of Florida and this Court should reject Defendants’ argument.

                                                    14
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 15 of 18




              e. Plaintiffs Are Entitled to Injunctive Relief
              In addition to damages, FDUTPA separately entitles Plaintiffs to injunctive relief.
   FDUTPA “permits a claim for injunctive relief by ‘anyone aggrieved’ by an unfair or deceptive
   act, which has occurred, is now occurring, or is likely to occur in the future… regardless of whether
   an aggrieved party can recover ‘actual damages.’” Wyndham Vacation Resorts, Inc. v. Timeshares
   Direct, Inc., 123 So. 3d 1149, 1152 (Fla. 5th DCA 2012); see also Klinger v. Weekly World News,
   Inc., 747 F. Supp. 1477, 1479-80 (S.D. Fla. 1990). As alleged in the Complaint and argued
   throughout this Response, because of Defendants’ continuing conduct Plaintiffs will suffer
   irreparable damage to their reputation and customer goodwill with resultant lost business. So long
   as the TGA remains visible, visitors to TS.org will continue to be directed by the Defendants to
   affiliate sponsors. Regardless of this Court’s decision as to Plaintiffs’ cause for actual damages,
   Plaintiffs’ claim for injunctive relief should remain. See Alvi Armani Medical, Inc. v. Hennessey,
   629 F. Supp. 2d 1302, 1309 (S.D. Fla. 2008) (holding that where plaintiffs sought injunction
   prohibiting the publishing of any disparaging and false statements against them, Eleventh Circuit
   courts have held that FDUPTA offers equitable relief in the form of declaratory or injunctive
   relief).
              Based on the foregoing, this Court should deny Defendants’ Motion and allow Plaintiffs’
   FDUTPA claims for damages and injunctive relief to remain.
       D.        Plaintiffs’ Non-Defamation Claims Arise From Separate Conduct By Defendants
              Plaintiffs’ defamation per se claim is based on the TGA and the untruthful statements
   printed therein. Plaintiffs’ remaining claims, however, allege an independent basis for each claim,
   separate from the defamatory statements of Defendants. Defendants conduct was not limited to
   publishing false negative reviews about Plaintiffs. Rather, Defendants redirected potential Top
   Gun customers towards affiliate products through positive reviews and weblinks. Plaintiffs’
   remaining claims all rely on this additional conduct by Defendants, directing business away from
   Top Gun and towards (in some cases) more expensive competitors. See Primerica Fin. Servs. v.
   Mitchell, 48 F. Supp. 2d 1363, 1368-69 (S.D. Fla. 1999) (holding that additional claims could
   survive as the plaintiff pled other circumstances and facts separate from the allegedly untruthful
   statements).
              With regards to FDUTPA specifically, Plaintiffs also allege Defendants attempted to extort
   money from Plaintiffs prior to publishing the TGA. Additionally, Plaintiffs allege Defendants

                                                       15
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 16 of 18




   misrepresented and misled consumers through the additional act of stating their reviews were
   truthful and the product of rigorous investigation. Plaintiffs’ claim for injunctive relief under
   FDUTPA should proceed because it relies on Defendants’ conduct separate from the defamatory
   remarks in the TGA. See Alvi at 1304-05 (holding that the plaintiff’s FDUTPA claim could proceed
   because the complaint “alleged an independent basis…namely, [d]efendants’ deceptive and
   misleading conduct, separate and apart from defamatory statements”).
           Based on the foregoing, this Court should allow the Plaintiff to maintain claims for a
   violation of FDUPTA, tortious interference, and product disparagement and trade libel.
   IV.     This Court Should Not Apply Florida’s Anti-SLAPP Statute
           For reasons similarly argued above with regard to 770.01 pre-suit notification, Defendants’
   conduct precludes their protection under Fla. Stat. Sec. 768.295. As noted by Defendants, Florida
   enacted its anti-SLAPP statute to protect statements from those primarily exercising the right to
   free speech in connection with public issues from lawsuits without merit. Defs’ Mot., p. 19; Fla.
   Stat. Sec. 768.295(1)(emphasis added). Here, the TGA constitutes the product of a scheme to extort
   money from Plaintiffs and not primarily (or even minimally) associated with Defendants’ exercise
   of free speech. Compl. ¶¶ 69-79, 83, 261-262. This is inapposite to the unpublished decision
   Defendants cite, Parekh v. CBS, Corp., which involved a news reporter and a major news network
   whose statements were clearly not defamatory per se. Parekh v. CBS Corp., No. 19-11794, 2020
   U.S. App. LEXIS 19167, at *18 (11th Cir. June 19, 2020).
           Here, in addition to Defendants’ extortive conduct and misrepresentations to consumers,
   they describe Plaintiffs in the TGA (and subsequent comments) as a con, scam, and sham. Compl.
   ¶ 314. Defendants claim Plaintiffs exhibited a lack of integrity and misrepresent the nature of their
   business and their success. Id. ¶ 318. In fact, the gist or sting of the entire TGA was to falsely
   accuse Buckley of being dishonest and Plaintiffs of running a dishonest business. Id. ¶ 321.
           The anti-SLAPP statute states that a lawsuit may not be filed “without merit.” Fla. Stat.
   Sec. 768.295(3). A court in this District addressed this issue in a recent case stating “[a]t bottom,
   Florida’s statute is a garden variety fee shifting provision, which the Florida legislature enacted to
   accomplish a ‘fundamental state policy’—deterring SLAPP suits. Fla. Stat. § 768.295(1).”
   Bongino v. Daily Beast Co., LLC, 2020 U.S. Dist. LEXIS 208381, *23 (S.D. Fla., August 6, 2020).
   Essentially, the Rule 12(b)(6) standard is higher than the “without merit” standard prescribed by
   the Florida statute. Id. at 23.

                                                    16
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 17 of 18




           While Rule 12(b)(6) requires a showing that the complaint contains sufficient factual
   allegations, accepted as true, to state a claim for relief that is plausible on its face; the Florida
   statute does not require the plaintiff to establish a probability that he will prevail on the claim
   asserted in the complaint and therefore does not answer the same question as the Federal Rule. See
   id. at 23. Because, as set forth above, Plaintiffs’ claims survive Fed. R. Civ. Proc. 12(b)(6) scrutiny,
   they likewise survive Florida’s anti-SLAPP statute and are not without merit.
           Based on the foregoing, Plaintiffs adequately plead that (1) Defendants were not primarily
   exercising protected free speech when they published the article and thus are not protected under
   768.295; and (2) Plaintiffs plead sufficient facts to state causes of action for each claim and thus
   none are without merit. For those reasons, Defendants’ anti-SLAPP arguments should fail.
                                             CONCLUSION
           For the foregoing reasons, Plaintiffs request that this Court deny Defendants’ Motion to
   Dismiss in its entirety with prejudice.

   Dated: December 11, 2020                                Respectfully submitted,

                                                            /s/ Elisa J. D’Amico
                                                           Elisa J. D’Amico
                                                           FL Bar No. 76936
                                                           elisa.damico@klgates.com
                                                           K&L GATES LLP
                                                           Southeast Financial Center
                                                           200 S. Biscayne Boulevard, Suite 3900
                                                           Miami, Florida 33131-2399
                                                           Tel.: 305-539-3300
                                                           Facsimile: 305-358-7095

                                                           /s/ Charles Lee Mudd, Jr.
                                                           Charles Lee Mudd, Jr.
                                                           Pro Hac Vice
                                                           clm@muddlaw.com
                                                           MUDD LAW
                                                           411 S. Sangamon Street, Suite 1B
                                                           Chicago, Illinois 60607
                                                           Telephone: 312-964-5051

                                                           Counsel for Plaintiffs Matthew Buckley
                                                           and Top Gun Options, LLC



                                                     17
Case 0:20-cv-61023-RAR Document 52 Entered on FLSD Docket 12/11/2020 Page 18 of 18




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 11, 2020, a true and complete copy of the

   foregoing was electronically filed via CM/ECF system which will send a notice of electronic filing

   to all Counsel of Record.


                                                   /s/ Elisa J. D’Amico
                                                       Elisa J. D’Amico




                                                  18
